Citation Nr: 1336226	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, to include as due to exposure to herbicides.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

 R. Chakraborty, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This decision denied service connection for chloracne, and also denied service connection for skin cancer.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims, but it is duplicative of the documents in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran contended in his July 2007 statement in support of claim that he "had oily skin [and] this problem with my skin since Vietnam 1971."  Although not entirely clear, he appears to be asserting in that statement that he experienced some skin problems during and periodically since Vietnam, but did not see a physician until the severity of his skin problems significantly worsened in 2005.  The Board finds that the Veteran, as lay person, is competent to describe skin symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  

Post-service treatment records, specifically private treatment records from July 2005 through June 2007 indicated that the Veteran had dermatitis, prurigo, and rash.  The Veteran participated in the Agent Orange Registry Examination in June 2007.  The examiner noted that there were numerous lesions, some with puntum, at various stages of healing, but was tentative in his conclusion that the condition was dermatitis.  A June 2007 VA treatment record did note "diffuse aceniform lesions on arms, legs[,] back, buttocks, trunk, excoriations," and the physician noted chloracne, but was also tentative in his assessment and plan.  An August 2008 VA treatment record noted "excoriated papules primarily over arms and lower back" from the physical examination, and that it was "suspicious for neurodermatitis."  A February 2009 VA treatment record indicated that "multiple treatments [were] not effective" and that the Veteran's skin was "covered in sores over [the] legs and trunk" but not on the upper back."  Dermatitis of unknown etiology was noted in the assessment.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of any current skin condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any available relevant VA treatment since May 2009, and associate such records with the paper or electronic claims file.

2. Schedule the Veteran for a VA medical examination to determine the nature and etiology of all skin disorders.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide a diagnosis of any skin disorder, including chloracne or other acneform disease consistent with chloracne if present.  

As to each skin disorder identified, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any such disability had its onset during service or is otherwise related to service, to include herbicide exposure in Vietnam.

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.  

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2013).



